     Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 1 of 17




                         Civil Action No. 4:18-cv-2505

                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

In re:                 §
                       §
MICHAEL ANDREW McCANN, §                  Bankr. Case No. 18-33152
    Debtor.            §
MICHAEL ANDREW McCANN, §
    Appellant,         §
                       §
vs.                    §                  Adv. Pro. No. 18-3168
                       §
SPENCER PLANTATION     §
INVESTMENTS, LTD.,     §
    Appellees.         §

              Appeal of Order Dismissing Adversary Proceeding
 In the United States Bankruptcy Court, Southern District of Texas, Houston
                     Division, Judge Jeff Bohm Presiding

                            APPELLEE’S BRIEF


WAUSON ♦ PROBUS
Matthew B. Probus
TBA# 16341200
mbprobus@w-plaw.com
One Sugar Creek Center Blvd., Suite 880
Sugar Land, Texas 77478
(281) 242-0303 (Telephone)
(281) 242-0306 (Facsimile)

ATTORNEYS FOR APPELLEE,
SPENCER PLANTATION INVESTMENTS, LTD.
     Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 2 of 17




                        Corporate Disclosure Statement

      The Appellee Spencer Plantation Investments, Ltd. has no parent company

and no public corporation owns 10% or more of its stock. It is a privately held,

Texas limited partnership.




                                       i
 
     Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 3 of 17




                                 Table of Contents

                                                                       Page

Corporate Disclosure Statement                                         i

Table of Contents                                                      ii

Table of Authorities                                                   iii - iv

Jurisdictional Statement                                               v

Statement of Issues and Standard of Review                             vi

Statement of the Case                                                  1

Summary of Argument                                                    5

Argument                                                               5

Conclusion                                                             8

Certificate of Compliance                                              9

Certificate of Service                                                 10




                                        ii 
 
     Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 4 of 17




                               Table of Authorities

Cases                                                                  Page

AT&T Universal Card Services v. Mercer,                                6
    246 F.3d 391 (5th Cir. 2001).

Am. Nat’l Bank of Austin v. MortgageAmerica Corp.                      6
         (In re MortgageAmerica Corp.),
         714 F.2d 1266 (5th Cir. 1983).

FW/PBS, Inc. v. City of Dallas,                                        5, 6
        493 U.S. 215, 110 S. Ct. 596 (1990).

Highland Capital Management, LP v. Chesapeake Energy Corp.             6, 7
        (In re Seven Seas Petroleum, Inc.),
        522 F.3d 575 (5th Cir. 2008).

In re E.F. Hutton Sw. Props. II, Ltd.,                                 7
          103 B.R. 808 (Bankr. N.D. Tex. 1989).

Schertz-Cibolo-Universal City, Indep. School District v. Wright        6, 7
         (In re Educators Group Health Trust),
         25 F.3d 1281 (5th Cir. 1994).

S.I. Acquisition, Inc. v. Eastway Delivery Serv., Inc.                 6, 7
          (In re S.I. Acquisition), 817 F.2d 1142 (5th Cir. 1987).


Statutes and Rules

11 U.S.C. § 541(a)                                                     6

28 U.S.C. § 157(b).                                                    v

28 U.S.C. § 158(a).                                                    v

28 U.S.C. § 1334(a).                                                   v



                                          iii
 
     Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 5 of 17



Fed. R. Bankr. P. 7012                                                 5

Fed. R. Civ. P. 12(b)(1)                                               5, 8




                                      iv
 
     Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 6 of 17




                             Jurisdictional Statement

      The Bankruptcy Court had jurisdiction over the adversary proceeding below

under 28 U.S.C. § 1334(a). The Appellee contended initially in its motion to

dismiss that the Bankruptcy Court did not have authority to enter a final judgment

in the matter, because it was not a core proceeding under 28 U.S.C. § 157(b).

Nevertheless, at the conclusion of the hearing, the Appellee consented to the

Bankruptcy Court’s entry of a final order and submitted the proposed form of order

for the Bankruptcy Court to sign.

      The District Court has jurisdiction over this appeal pursuant to 28 U.S.C. §

158(a), as this is an appeal of a final dispositive order of the Bankruptcy Court.




                                          v
 
     Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 7 of 17




                  Statement of Issues and Standard of Review

      The sole issue on appeal is whether the Appellant had standing to bring the

claims in the adversary proceeding below.        The District Court reviews the

Bankruptcy Court’s legal conclusions de novo, but must accept the Bankruptcy

Court’s factual findings unless they are clearly erroneous, giving due regard to the

Bankruptcy Court’s opportunity to judge the credibility of the witnesses. AT&T

Universal Card Services v. Mercer, 246 F.3d 391, 402 (5th Cir. 2001).




                                         vi
 
           Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 8 of 17




                                                               Statement of the Case

       A. Procedural History.

              On June 6, 2018, the Debtor Michael Andrew McCann (the “Appellant”)

filed his voluntary petition under Chapter 7 of the Bankruptcy Code. (C.R. - 401).1

              On June 20, 2018, the Appellant filed an adversary proceeding against

Spencer Plantation Investments, Ltd. (the “Appellee”). (C.R. - 7). The adversary

proceeding was styled Michael Andrew McCann v. Spencer Plantation

Investments, Ltd., Adv. Pro. No. 18-3168, In the United States Bankruptcy Court

for the Southern District of Texas, Houston Division (the “Adversary”). (C.R. - 7).

On July 2, 2018, the Appellee filed its Emergency Motion to Dismiss Under Fed.

R. Civ. P. 12(b)(1) and (6) (the “Motion”) in the Adversary. (C.R. - 47). On July

6, 2018, the Bankruptcy Court entered its order dismissing the Adversary on the

grounds that the Appellant did not have standing to bring the claims. (C.R. - 134).

              On July 17, 2018, the Appellant filed his notice of appeal of the Bankruptcy

Court’s order dismissing the Adversary. (C.R. - 136), and the appeal was assigned

to this Court.




                                                            
      1
     The Clerk’s Record is on file in this case at Doc. No. 2 and 2-1. The record is referred to in
this brief as “(C.R. – [page number]).”
                                                                         1
 
     Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 9 of 17




    B. Factual Background.

      The Appellant does not believe he is subject to income taxes imposed by the

Internal Revenue Code and enforced by the Department of Treasury, Internal

Revenue Service (the “IRS”). (C.R. – 175). Appellant owed substantial sums of

federal income taxes for the tax years 1996 – 2009, 2011 and 2012. (C.R. – 280).

In 2012, the IRS began enforcement procedures to collect the back taxes, more

specifically attempting to seize and sell approximately 75 acres of real property

located in Brazoria County, Texas (the “Property”). (C.R. – 281). In 2012, an IRS

agent personally delivered to Appellant a notice of seizure with respect to the

Property. (C.R. – 281). The IRS’ initial public sale of the Property was set to

occur on February 5, 2013, but the Appellant filed a series of bankruptcy cases to

delay the sale of the Property. (C.R. - 500). Upon dismissal of Appellant’s

bankruptcy case in 2014 with a confirmation that the automatic stay was not in

effect, the IRS rescheduled and renoticed the tax sale for March 10, 2014. (C.R. -

281). The Appellee purchased the Property from the IRS at the sale for $189,000.

(C.R. – 280, 320).

      On December 22, 2014, the Appellant filed a pro se petition in state district

court, the 23rd Judicial District, Brazoria County, Texas (Cause No. 79855-CV)

seeking to quiet title to the Property (the “Quiet Title Suit”). (C.R. – 148). The

Appellant named both the IRS and the Appellee as defendants in the Quiet Title


                                        2
 
    Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 10 of 17



Suit. (C.R. - 151). On January 20, 2015, the IRS removed the Quiet Title Suit to

the District Court under C.A. 15-cv-162 (the “Removed Quiet Title Suit”). (C.R. –

281). The IRS filed a motion in the Removed Quiet Title Suit to dismiss the claims

against it. (C.R. - 282). On July 23, 2015, the District Court entered an order

dismissing the Appellant’s claims against the IRS and remanding the case against

the Appellee back to the Brazoria County District Court. (C.R. - 280).

      The Appellant filed a motion for summary judgment in the Brazoria County

District Court after remand, and on January 25, 2016, the state district judge

entered a summary judgment against the Appellant and in favor of the Appellee

dismissing Appellant’s claims and ordering that the Appellant’s lis pendens be

removed from the real property records. (C.R. - 289).

      The Appellant appealed the final summary judgment to the Houston Court of

Appeals, First District. (C.R. - 148). On February 28, 2017, the First Court of

Appeals affirmed the trial court. (C.R. – 148). In its opinion, the Court of Appeals

held “We conclude that Spencer met its burden to disprove an essential element of

McCann’s suit to quiet title by establishing that its claim to the property is valid.”

(C.R. – 153). The Appellant moved for rehearing, which the Court of Appeals

denied. The Appellant filed a petition for review with the Texas Supreme Court,

which the Supreme Court denied. (C.R. – 293). On December 15, 2017, the Texas




                                          3
 
    Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 11 of 17



Supreme Court denied the Appellant’s motion for rehearing, exhausting all appeals

of the Quiet Title Suit. (C.R. – 293).

      After obtaining the Quitclaim Deed to the Property from the IRS, the

Appellee filed a forcible entry and detainer lawsuit in the Justice of the Peace

Court in Brazoria County, Texas to gain possession of the Property from the

Appellant. (C.R. – 296). The Justice of Peace Court entered a judgment of

possession in favor of the Appellee. The Appellant appealed pro se to the County

Court at Law No. 1 of Brazoria County, Texas on the grounds that he was the

“rightful owner” of the Property. The County Court at Law ruled in favor of the

Appellee, but held entry of judgment in abeyance until all appeals of the Quiet

Title Suit were exhausted. (C.R. p. 296-97). After the Quiet Title Suit’s appeals

were final, the Appellee moved for entry of final judgment in the Eviction Suit.

The Appellant, acting pro se, removed the Eviction Suit to the United States

District Court for the Southern District of Texas, Galveston Division in C.A. No.

18-cv-0033. (C.R. – 297). On April 24, 2018, the District Court entered an order

remanding the Eviction Suit back to the Brazoria County, County Court at Law

No. 1. (C.R. – 296-300). On June 11, 2018, the County Court entered an amended

final judgment granting possession to the Appellee. (C.R. - 302).




                                         4
 
    Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 12 of 17



      In the Appellant’s adversary complaint, the Appellant raised the same claims

that he had already raised and had rejected in the Quiet Title Suit in which final

judgment was entered in favor or Appellee against Appellant. (C.R. – 7 and 148).

                             Summary of Argument

      The Appellant did not have standing to bring the claims and causes of action

in the adversary proceeding below.        Under 11 U.S.C. § 541(a), all of the

Appellant’s potential legal claims against others became property of the Chapter 7

bankruptcy estate upon filing of the Chapter 7 petition. Only the Chapter 7 Trustee

had standing to bring claims against the Appellee.        Standing is necessary to

jurisdiction, and without standing, the Bankruptcy Court had no jurisdiction over

the adversary proceeding. The Bankruptcy Court correctly applied the law in

dismissing the Appellant’s claims. This Court should affirm the Bankruptcy Court.

                                    Argument

      This Court should affirm the Bankruptcy Court’s final order dismissing the

Appellant’s claims for lack of jurisdiction under Fed. R. Civ. P. 12(b)(1), as

applied by Fed. R. Bankr. P. 7012, because the Appellant had no standing to bring

these claims.

      “The federal courts are under an independent obligation to examine their

own jurisdiction, and standing ‘is perhaps the most important of [the jurisdictional]

doctrines.’” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231, 110 S. Ct. 596


                                         5
 
    Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 13 of 17



(1990) (citation omitted). Standing cannot be inferred from statements made in the

pleadings, but must affirmatively appear in the record. Id. The party seeking to

invoke jurisdiction bears the burden of clearly alleging facts demonstrating that he

is the proper party to invoke a judicial resolution of the dispute. Id.

      Only the Chapter 7 Trustee has standing to assert claims that are property of

the estate under 11 U.S.C. § 541(a). Property of the estate includes “all legal or

equitable interests of the debtor in property as of the commencement of the case.”

11 U.S.C. § 541(a)(1). The phrase “all legal or equitable interests of the debtor in

property” must be construed broadly, and includes “rights of action” such as claims

based on state or federal law. Highland Capital Management, LP v. Chesapeake

Energy Corp. (In re Seven Seas Petroleum, Inc.), 522 F.3d 575, 584 (5th Cir.

2008)(citing Am. Nat’l Bank of Austin v. MortgageAmerica Corp. (In re

MortgageAmerica Corp.), 714 F.2d 1266, 1274 (5th Cir. 1983) and Schertz-

Cibolo-Universal City, Indep. School District v. Wright (In re Educators Group

Health Trust),25 F.3d 1281, 1283 (5th Cir. 1994)). If a claim belongs to the estate,

then the bankruptcy trustee has exclusive standing to assert it. In re Educators

Group Health Trust, 25 F.3d at 1284. Whether a particular state-law claim belongs

to the bankruptcy estate depends on whether under applicable state law the debtor

could have raised the claim as of the commencement of the case. In re Educators

Group Health Trust, 25 F.3d at 1284 (citing S.I. Acquisition, Inc. v. Eastway


                                           6
 
    Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 14 of 17



Delivery Serv., Inc. (In re S.I. Acquisition), 817 F.2d 1142 (5th Cir. 1987); In re

MortgageAmerica, 714 F.2d at 1275-77). To make this determination, the court

must “look to the nature of the injury for which relief is sought and consider the

relationship between the debtor and the injury.” Highland Capital Management,

LP, 522 F.3d at 584 (Citing In re E.F. Hutton Sw. Props. II, Ltd., 103 B.R. 808,

812 (Bankr. N.D. Tex. 1989) (“The injury characterization analysis should be

considered as an inseparable component of whether an action belongs to the

[estate] or [creditor].”). “If a cause of action alleges only indirect harm to a

creditor (i.e., an injury which derives from harm to the debtor), and the debtor

could have raised a claim for its direct injury under the applicable law, then the

cause of action belongs to the estate.” In re Educators Group Health Trust, 25 F.3d

at 1284 (citations omitted). “Conversely, if the cause of action does not explicitly

or implicitly allege harm to the debtor, then the cause of action could not have

been asserted by the debtor as of the commencement of the case, and thus is not

property of the estate.” Id.

      In this case, the Appellant’s claims were in the nature of asserting his

ownership of the Property. The Appellant asserted that the IRS’ tax sale and the

resulting Quitclaim Deed were void and title should be vested in him.           The

Appellant’s claims were ones that not only could have been asserted prior to the

bankruptcy, but had been asserted prior to the bankruptcy on multiple occasions in


                                         7
 
    Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 15 of 17



multiple procedural contexts. As such, the claims and causes of action asserted by

the Appellant in the adversary proceeding were property of the estate subject to the

Chapter 7 Trustee’s sole control. The Appellant had no standing to assert the

claims. Therefore, the Bankruptcy Court had no jurisdiction, and it was correct in

entering the order of dismissal of the claims. Without standing, there is no

jurisdiction.    This Court should affirm the Bankruptcy Court’s final order

dismissing the adversary proceeding under Fed. R. Civ. P. 12(b)(1).

                                    Conclusion

         The Appellant had no standing to bring the claims against Appellee in the

adversary proceeding, because those claims were property of the bankruptcy estate

owned by the Chapter 7 Trustee. Without standing, the Court lacked jurisdiction

over the adversary.     The Bankruptcy Court did not err in entering an order

dismissing the claims. This Court should affirm the judgment of the Bankruptcy

Court.

         WHEREFORE, PREMISES CONSIDERED, the Appellee, Spencer

Plantation Investments, Ltd., respectfully requests that this Court affirm the

judgment of the Bankruptcy Court and render judgment in favor of the Appellee.




                                         8
 
    Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 16 of 17



                                       Respectfully submitted,

                                       WAUSON ♦ PROBUS

                                       By:___/s/ Matthew B. Probus ____
                                            Matthew B. Probus
                                            State Bar No. 16341200

                                       One Sugar Creek Center Blvd., Suite 880
                                       Sugar Land, Texas 77478
                                       (281) 242-0303 (Telephone)
                                       (281) 242-0306 (Facsimile)
                                       mbprobus@w-plaw.com

                                       ATTORNEYS FOR APPELLEE,
                                       SPENCER PLANTATION
                                       INVESTMENTS, LTD.

                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the principal brief of Appellant contains a total of 2,225
words, exclusive of the Table of Contents and Table of Authorities, in compliance
with Fed. R. Bankr. Pro. 8015(a)(7)(B).


                                       By:___/s/ Matthew B. Probus_______




                                          9
 
    Case 4:18-cv-02505 Document 5 Filed in TXSD on 10/02/18 Page 17 of 17




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the Appellee’s Brief has been served upon the
Appellant, Michael Andrew McCann via United States regular mail, first class,
postage prepaid, and by United States certified mail, return receipt requested, at the
address listed below on this 2nd day of October, 2018.

      Michael Andrew McCann
      P.O. Box 66
      Brazoria, Texas 77422


                                       By:___/s/ Matthew B. Probus_______




                                         10
 
